COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Isaias Pineda v. The State of Texas

Appellate case number:    01-22-00219-CR

Trial court case number: 1556925

Trial court:              209th District Court of Harris County

        On July 19, 2022, George J. Parnham filed a request to substitute for Nicole Wignall
DeBorde, appellant’s current counsel. The motion fails to comply with Rule 6.5(d). See TEX. R.
APP. P. 6.5(d).
        Rule 6.5 (d) requires counsel substituting for other counsel to include his name, mailing
address, telephone number, fax number, if any, and State Bar of Texas identification number. See
id. The rule also requires substituting counsel to deliver the motion to the party, either in person
or by certified and first-class mail to the party’s last known address. See TEX. R. APP. P. 6.5(b),
(d). The motion filed on July 19, 2022 includes all identifying information concerning the
substituting attorney but does not indicate that the motion was delivered to appellant.
        Accordingly, the motion is stricken without prejudice to the refiling of another motion to
substitute in compliance with Rule 6.5.
       It is so ORDERED.

Judge’s signature: ______/s/ Peter Kelly________
                    Acting individually  Acting for the Court


Date: ___August 2, 2022___